92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Richard KOWALSKI, Plaintiff-Appellant,andBernard Otis Hooper;  Thearl Eugene Dummitt, Plaintiffs,v.OREGON STATE BAR;  Wade Bettis;  Janet Pryce;  TheodoreKulongoski;  Joseph V. Ochoa;  Robert Lau;  Wallace Carson,Jr;  Bill Bradsbury;  Larry L. Campbell;  Robert B. Abrams;J.F. Olsen;  Barbara Roberts;  Does 1-25, Defendants-Appellees.
No. 95-35210.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
John Richard Kowalski, an Oregon state prisoner, appeals pro se the district court's dismissal with prejudice of his claims for lack of standing.  After a de novo review of the record,  see Crow Tribe of Indians v. Campbell Farming Corp., 31 F.3d 768, 769 (9th Cir.1994) cert. denied, 115 S.Ct. 1362 (1995), we affirm for the reasons stated in the district court order filed on July 25, 1994.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal